DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CHAD LANDRY KITTLES,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1977

                          [October 11, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; William W. Haury, Jr.,
Judge; L.T. Case No. 93-21770CF10A and 94-4138CF10A.

  Chad Landry Kittles, Fort Lauderdale, pro se.

  No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, LEVINE and Forst, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.